Case 1:20-cv-00007-PLM-PJG ECF No. 18, PageID.738 Filed 01/21/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

LEOPOLD WITHMORE-VANS ALLEN, JR.,                 )
                    Petitioner,                   )
                                                  )      No. 1:20-cv-7
-v-                                               )
                                                  )      Honorable Paul L. Maloney
SHERRY L. BURT,                                   )
                            Respondent.           )
                                                  )

  ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING §
               2254 PETITION FOR HABEAS RELIEF

       Petitioner Allen filed a claim for habeas relief under 28 U.S.C. § 2254. Petitioner

challenges his criminal conviction in the Michigan Courts. The Magistrate Judge issued a

report recommending the Court deny the claim for relief. (ECF No. 14.) The Magistrate

Judge also recommends denying Petitioner’s motion to stay (to raise new evidence in trial

court). (ECF No. 13.) Petitioner filed objections. (ECF No. 16.) The Court will adopt the

report and recommendation.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).   "[A]n objection that does nothing more than state a disagreement with the

magistrate's suggested resolution, or simply summarizes what has been presented before, is
Case 1:20-cv-00007-PLM-PJG ECF No. 18, PageID.739 Filed 01/21/21 Page 2 of 2




not an 'objection' as that term is used in the context of Federal Rule of Civil Procedure 72."

Brown v. City of Grand Rapids, Michigan, No. 16-2433, 2017 WL 4712064, at *2 (6th Cir.

June 16, 2017) (unpublished order).

       The Magistrate Judge succinctly and accurately summarizes the procedural and

substantive history of Petitioner’s conviction, appeal and his efforts in this Court. The

Magistrate Judge also correctly applied the law to the facts as found in the record.

       Fairly characterized, Petitioner’s objections are simply statements that he disagrees

with the conclusions and recommendations of the Magistrate Judge. Petitioner’s objections

are sufficiently specific. The objections do not, however, provide any coherent basis for the

Court to find an error of fact or law in the R&R. Concerning the motion to stay, Petitioner

concedes (PageID.733) that he did not timely file the affidavit required by the Magistrate

Judge’s July 20, 2020, order (ECF No. 10). Petitioner’s explanation (ECF No. 17), that he

was relying on jailhouse lawyers and did not know that he was supposed to file any affidavit,

does not provide a sufficient basis for this Court to ignore the requirement and the warning

contained in the Magistrate Judge’s order.

       Accordingly, the Court ADOPTS, as its Opinion, the Report and Recommendation.

(ECF No. 14.) The Court DENIES Petitioner’s motion to stay (to raise new evidence in the

trial court). (ECF No. 13.) The Court also DENIES the petition for habeas relief. As

recommended in the R&R, the Court DENIES a certificate of appealability and also finds

that any appeal would not be taken in good faith. IT IS SO ORDERED.

Date: January 21, 2021                                              /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge


                                              2
